    Case: 1:19-cv-08069 Document #: 60 Filed: 02/12/21 Page 1 of 12 PageID #:572




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 CYNTHIA VANN-FOREMAN,                            )
                                                  )
       Plaintiff,                                 )     Case No.: 19-cv-8069
                                                  )
                v.                                )     District Judge Robert W. Gettleman
                                                  )
 ILLINOIS CENTRAL RAILROAD                        )     Magistrate Judge Jeffrey Cole
 COMPANY d/b/a CANADIAN                           )
 NATIONAL RAILWAY COMPANY,                        )
                                                  )
       Defendants.



   MOTION TO RECONSIDER RULING ON PLAINTIFF’S MOTION TO COMPEL
                                      I.      INTRODUCTION

       Plaintiff is respectfully requesting that this Court reconsider its ruling denying Plaintiff’s

motion to compel certain evidence. Dkt. 57. For the reasons shown below, Plaintiff submits that

this is a proper motion to reconsider and that good cause exists to order a key piece of evidence

in this case, that being an Event Recorder that had not been previously disclosed (although it

should have been based upon written discovery requests) and was just discovered during a

deposition taken on January 20, 2021.

       Also, and as sort of a prologue to this Motion, in the first instance, Plaintiff’s counsel

apologizes for not following certain rules as the Court indicated in its previous opinion. With

regard to filing a brief over the page limit, there is no excuse – it was an oversight. Further, in

connection with the Court’s admonition about its order regarding phone calls to the Court,

Plaintiff’s counsel misapprehended the order set forth by this Court. While not a defense to this,

Ms. Diaz (who has been primarily doing the work on the relevant issues) is a very new and


                                                  1
    Case: 1:19-cv-08069 Document #: 60 Filed: 02/12/21 Page 2 of 12 PageID #:573




young attorney, so she has not had the benefit of many years of experience with the procedures

of the Court. Mr. Fox, who is supervising Ms. Diaz, should have done so more carefully but has

had some health issues in his family which has taken his time away from his work

responsibilities. This is not intended to be an excuse; it is simply an explanation.

        The Court also indicated in its memorandum that Plaintiff’s argument cited no authority

and that perfunctory arguments are waived. Again, Plaintiff cannot argue with that proposition,

nevertheless, the Seventh Circuit has acknowledged in another case that in some instances “it

could not ordinarily be expected that a necessity existed for a district judge to have cited to him

by way of memorandum the Federal rules” when it is obvious what rules are being relied upon to

make an argument. United States v. Cook, 432 F.2d 1093, 1097 (7th Cir. 1970) (It was apparent

that a criminal defendant who cited no authority for a motion was relying on Rule 16(a) of the

Federal Rules, which prompted the Court’s statement.) Nevertheless, it is hornbook law, and

Plaintiff should have cited authority, among other things, to the effect that Court’s have broad

discretion to control discovery when disputes exist, and that “good cause” is the controlling

standard for the requests that Plaintiff spelled out in detail in the brief. E.g., Pruitt v. Knight,

2019 WL 1416726, at *1 (S.D. Ind. 2019) (“District courts have broad discretion in matters

relating to discovery.”). Further, the Pruitt Court noted, citing to Rule 26(b), that

“[f]or good cause, the court may order discovery of any matter relevant to the subject matter

involved in the action.” Fed. R. Civ. P. 26(b)(1). Id. Where appropriate, in this brief, Plaintiff

has cited to relevant authority. See infra, at pp. 2-

        Plaintiff is making this motion for reconsideration because, as shown below, this motion

is warranted, and good cause does exist, at least in part, for the things that were requested.




                                                   2
    Case: 1:19-cv-08069 Document #: 60 Filed: 02/12/21 Page 3 of 12 PageID #:574




             II.      THIS IS A PROPER MOTION UNDER THE LAW FOR A
                                MOTION TO RECONSIDER

        Concededly, motions to reconsider are rarely granted. However, this Court has

acknowledged that there are some circumstances in which motions to reconsider are appropriate.

In another case, this Court noted the issues with motions to reconsider as follows:

        But judges are not omniscient, and “all judges make mistakes.” Fujisawa
        Pharmaceutical Co., Ltd. v. Kapoor, 115 F.3d 1332, 1339 (7th Cir.1997). “[I]n
        any given opinion, [a court] can misapprehend the facts ... or even overlook
        important facts or controlling law.” Olympia Equipment v. Western Union, 802
        F.2d 217, 219 (7th Cir.1986). And so a court must have the power to redress “ ‘[a]
        grievous wrong [resulting from] some misapprehension or inadvertence by the
        judge....’ ” Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185,
        1191 (7th Cir.1990). Such situations, however, “rarely arise and the motion to
        reconsider should be equally rare.” Id. at 1191. See also, Solis v. Consulting
        Fiduciaries, Inc., 557 F.3d 772, 780 (7th Cir.2009); Santamarina v. Sears,
        Roebuck & Co., 466 F.3d 570, 571–72 (7th Cir.2006).

Kelley v. Bd. of Educ. of City of Chicago, 2012 WL 1108135, at *4 (N.D. Ill. 2012).

        In particular, as shown below, this Court in its previous ruling took issue with the time

that Ms. Diaz took to timely facilitate discovery in connection with supplementing responses for

documents. This Court referenced the fact that “the Plaintiff allowed the defendant until January

11th nearly a month after our last status hearing to supplement deficient responses.” Dkt. 59. As

shown below, however, with regard to the Event Recorder, which was also requested, Plaintiff

did not find out about its existence until a deposition on January 20, 2021, and then immediately

set forth to address that situation. Thus, and perhaps Plaintiff could have been clearer, as shown

below, the Defendants had concealed its existence. It should have been made known based upon

written discovery that had been issued months earlier. Plaintiff respectfully requests that the

Court look at the timeline for this as Plaintiff acted, literally, as soon as possible to address this




                                                   3
    Case: 1:19-cv-08069 Document #: 60 Filed: 02/12/21 Page 4 of 12 PageID #:575




issue. Plaintiff submits that it would be a “grievous wrong” to deny Plaintiff the ability to obtain

this information.1

    A. THE EVENT RECORDER


         At Brian Torres-Regnier’s deposition, taken on January 20, Plaintiff’s counsel learned for

the first-time that there is “Event Recorder” data from Plaintiff’s Skills Performance Evaluations.

In this evaluation, management rode with Plaintiff while she was operating a train and scored her

on various criteria of train operation. The significance of this information is that this Recorder

contains unmanipulated data that would confirm or deny that Plaintiff was scored in a non-

arbitrary/non-discriminatory fashion, on her Skills Performance Rides, that led to her denial of

engineer certification. This data is a key to this case because it contains objective information of

Plaintiff’s performance on a skills test, which the Defendants contended that Plaintiff failed.

Plaintiff strongly disagrees that she failed. The scoring ultimately led to Plaintiff not being

“certified” and thus, allegedly, unable to work. This is why the Event Recorder is a key piece of

evidence in this case.

         1. THE TIMELINE RELATED TO DISCOVERY OF THE EVENT RECORDER

         As noted, the existence of Event Recorder data was not disclosed to Plaintiff at any point

during written discovery. Back in October of 2020, Plaintiff did several written discovery

requests that should have yielded the fact that there even was an “Event Recorder.” Two of these

requests were:

         RTP 14: Any and all performance and/or work quality evaluations of Plaintiff.



1
  Plaintiff notes that this Court has held that the timing for a motion to compel and what is too late has to be
determined based on the unique factors of a particular case. In re Sulfuric Acid Antitrust Litig., 231 F.R.D. 331, 333
(N.D. Ill. 2005)


                                                          4
    Case: 1:19-cv-08069 Document #: 60 Filed: 02/12/21 Page 5 of 12 PageID #:576




        RTP 22: Any and all documents, including correspondence, e-mail, memos,
        notes, reports, computer data, or otherwise referring or relating to any denial of
        certification, criticism, demotion, suspension, counseling, warning, any other
        criticism of Plaintiff’s job performance.

Exhibit A. The responses were evasive and contained boilerplate objections (see ex. A,

numbers (responses) 14, 22.2) More importantly, the responses did not reveal that an

Event Recorder existed. In short, this was concealed from the beginning based upon

baseless and bad faith objections.

The subsequent timeline is as follows:

12/17/20:        Related to the non-disclosure of the evidence is that Plaintiff began

requesting depositions of the relevant persons, the same day as the status conference of

December 17, 2020 wherein this Court granted Plaintiff a discovery extension. This was,

in large part, so that Plaintiff could obtain depositions. Ex. B.

12/22/20:        Plaintiff’s counsel, Jaclyn Diaz, and Defendant’s counsel, Paula Pitrak,

engaged in a telephonic 37.2 conference about discovery deficiencies as requested by

Plaintiff in a December 14, 2020 email. (See Ex. C).

                 Plaintiff engaged in the 37.2 conference, because not only the law requires it, see

infra, but this Court also sternly admonishes attorneys that these conferences must be had in its

rules contained on its website. See Court’s website page, “Case Procedures,” “Compliance with

Local Rule 37.2.” (“No motion regarding discovery dispute of any kind will be considered in the

absence of strict compliance with Local Rule 37.2.”) At this conference, among other things,

Plaintiff’s counsel confirmed with Defendant’s counsel that they would be presenting the



2
  As can be seen on Exhibit A, this is the Third Supplemental Responses, necessitated because Plaintiff had to
continually push the Defendant to obtain any meaningful discovery because it engaged in endless denials and delays
requesting repeated endless and futile “meets and confers” which were not dealt with in good faith. See e.g., infra
pp. 4-7 and exhibits E and H.

                                                         5
    Case: 1:19-cv-08069 Document #: 60 Filed: 02/12/21 Page 6 of 12 PageID #:577




Defendant employees Plaintiff wished to depose and that Defendant was working on confirming

their availability for deposition. At that time, Plaintiff gave Defendant 3 weeks to supplement

discovery as it was requested because of the holidays and Plaintiff confirmed that Defendant

would present certain employees for deposition. Defendant indicated they were confirming

availability.

1/7/21:          The holidays came and went, and Plaintiff had not heard from Defendants about

deposition dates. Plaintiff again sent an email to Defendant to follow up on the availability of

Defendant employees for deposition. Ex. D.

1/8/21:          The next day, January 8, – a Friday, Defendant provided correspondence

“memorializing” the parties’ December 22, 2020 telephonic meet and confer. Ex. E. This

correspondence misrepresented what had been agreed upon, two weeks earlier,3 regarding

discovery to be produced and again did not mention dates for the requested depositions. Plaintiff

was intent on quickly addressing the misrepresentations.

1/11/21:         Immediately, on the following Monday, Plaintiff addressed the misrepresentations

regarding documents to be produced. Ex. F. Also, on this date, Defendant finally provided dates

for the deposition and indicated that they could only do the 3 depositions during the last 10 days

of discovery. The depositions were thus scheduled on 1/20, 1/25, and 1/26/2021.

1/20/21:         Plaintiff deposed witness Brian Torres- Regnier. At this deposition, Plaintiff’s

counsel learned that several responses to written discovery had been misrepresented. One

misrepresentation was that Plaintiff learned for the first-time that there is “Event Recorder” data




3
 As can be seen in the emailed letter, the Defendant simply maintained boilerplate objections continuing to deny
and dely. They also continued to state they wanted to further talk about it. Ex. E, at 5.

                                                         6
    Case: 1:19-cv-08069 Document #: 60 Filed: 02/12/21 Page 7 of 12 PageID #:578




from Plaintiff’s Skills Performance Evaluations. Again, this evidence was never before revealed

despite written discovery that should have revealed its existence. Immediately after the

deposition, Plaintiff sent Defendant an email requesting that they supplement their written

production to produce the Event Recorder. Plaintiff also offered, as she was required to do under

the rules, to meet and confer to discuss the matter. Ex. G, January 20, 2021 email.

1/21/21:       Plaintiff was acting as diligently as was possible. On the following day, Plaintiff

followed up her January 20th email with another email on January 21st asking for an update as to

whether Defendant intended to supplement their production as requested and notifying

Defendant that Plaintiff intended to re-depose Brian Torres-Regnier to ask him about the event

recorder data from the Skills Performance Evaluation he conducted of Plaintiff. Id.

1/22/21:       After 5:00 p.m. on January 22, Defendant emailed to Plaintiff’s regarding the

Event Recorder downloads from Plaintiff’s Skills Performance rides only to argue that they were

not “relevant” even though this information would reveal whether Plaintiff was scored on her

performance accurately or in a biased manner. Further, in keeping with its delay and deny

tactics, Defendants also argued that this had not been previously raised in a 37.2 conference that

occurred prior to Plaintiff even learning of the existence of the Event Recorder. See Ex. H at 4.

1/26/21:       To further obviate any argument that Plaintiff had not appropriately held a meet

and confer, as suggested by Defendant, Plaintiff requested and held another meet and confer on

this date (with Mr. Fox now being present). It was futile, and not withstanding that relevance is

much broader in discovery than would otherwise be, and that the Event Recorder is a key to this

case, Defendant stood on its objection. Thus, more delay and deny.

1/28/21:       Plaintiff immediately began preparing her motion to compel (that was denied by

this Court). Two days later, it was filed. In the motion, as this Court knows, Plaintiff set forth a



                                                 7
    Case: 1:19-cv-08069 Document #: 60 Filed: 02/12/21 Page 8 of 12 PageID #:579




lengthy timeline of the events and the fact that the Event Recorder, among other things, that was

learned about for the first time at the depositions, was not produced.4

    B. PLAINTIFF IS ENTITLED TO PRODUCTION OF THE EVENT RECORDER

        As noted above, the fact is, in connection with the Event Recorder, and other

misrepresented information discovered at deposition (see fn.4, supra), Plaintiff has been as

diligent as reasonably possible, in requesting the Event Recorder in its motion to compel.

Plaintiff did not know about the Event Recorder until the January 20 deposition (which Plaintiff

had been trying to obtain since December 17) because Defendant concealed its existence.

        To the extent that this Court still believes that Plaintiff has been neglectful or less than

diligent, Plaintiff respectfully submits that, at the very least, she engaged in conduct that should

be deemed “excusable neglect.” “A court determines whether a party has failed to act because of

“excusable neglect” by considering the relevant circumstances surrounding the party's

omission. Robb v. Norfolk & W. Ry. Co., 122 F.3d 354, 362 (7th Cir.1997). Further, the

Supreme Court has set forth the factors for a court to consider in evaluating whether “excusable

neglect” exists. This includes “the danger of prejudice to the [defendant], the length of the delay

and its potential impact on judicial proceedings, the reasons for the delay, including whether it

was within the reasonable control of the movant, and whether the movant acted in good

faith.” Pioneer Investment Services Co. v. Brunswick Associates Ltd. Partnership, 507 U.S. 380,

395, 113 S.Ct. 1489 (1993); see also, Anderson v. Quad/Graphics Inc. Group Disability Income

Ins. Plan, 2010 WL 2541021, at *4 (E.D. Wis. 2010).




4
  Another thing that was learned was that the 6 employees, who Defendant had claimed in response to written
discovery were also denied certification (as was Plaintiff), was also not true. The deponent at the deposition
testified he was not aware of them even though it was represented that the deponent supposedly evaluated them.

                                                        8
    Case: 1:19-cv-08069 Document #: 60 Filed: 02/12/21 Page 9 of 12 PageID #:580




        Testing Plaintiff’s conduct under these standards, at worst, Plaintiff should be deemed to

have her conduct in trying to obtain the requested discovery judged as “excusable neglect,”

because she acted as promptly as was reasonably possible once she found out about the Event

Recorder. Further, the reason for the “delay” was that Plaintiff did not know about the

Recorder’s existence; it was also not in Plaintiff’s reasonable control to obtain this information

sooner, and Plaintiff is acting in good faith. Finally, in any event, it is difficult to conceive of

prejudice to the Defendant by this request since it is the Defendant who caused the delay. In any

event there is no prejudice. Thus, Plaintiff submits that her motion should be considered and

granted.

        Finally, the Event Recorder should be produced because it is a key to the evidence as it

will confirm or contradict Defendant’s assertions about Plaintiff’s performance which became

the reason for her termination. Defendant’s objection to producing, was based upon requesting

further endless and futile “meet and confer” conferences, and that it is not “relevant.” The latter

is not a valid objection under Rule 26(b). Under the law, pursuant to Federal Rule of Civil

Procedure 26(b), the parties are entitled to obtain discovery regarding any nonprivileged matter

that is relevant to any party's claim or defense and proportional to the needs of the case, unless

otherwise limited by the Court, regardless of its admissibility at trial. FED. R. CIV. P. 26(b).

“For discovery purposes, relevancy is construed broadly to encompass ‘any matter that bears on,

or that reasonably could lead to other matter[s] that could bear on, any issue that is or may be in

the case.’ ” Methodist Health Servs. Corp. v. OSF Healthcare Sys., 2014 WL 5465401

*3-*4 (C.D. Ill. 2014) (quoting Oppenheimer Fund, Inc. v Sanders, 437 U.S. 340, 351, (1978) ).

           Also, a party opposing discovery has the burden of proving that the

requested discovery should be disallowed. Additionally, where the objection is lack



                                                   9
   Case: 1:19-cv-08069 Document #: 60 Filed: 02/12/21 Page 10 of 12 PageID #:581




of relevance, the party resisting the discovery has the burden to establish this by demonstrating

that the requested discovery is of such marginal relevance that the potential harm occasioned

by discovery would outweigh the ordinary presumption in favor of broad disclosure. Peppers v.

Credit One Bank, N.A., 2018 WL 8244003, at *2 (C.D. Ill. 2018). Hence, the Event Recorder

should be ordered produced as it is appropriately relevant.

C.      PLAINTIFF HAS GOOD CAUSE TO REQUEST EXTENSION OF DISCOVERY

        “Good cause” and lack of prejudice to the opposing party are the reasons that an

extension of discovery should be granted. See, e.g., Empress Casino Joliet Corp. v. Balmoral

Racing Club, Inc., 831 F.3d 815, 832 (7th Cir. 2016)(good cause requirement for modification of

schedule is “a standard that ‘primarily considers the diligence of the party seeking amendment.’

”); Alioto v. Town of Lisbon, 651 F.3d 715, 720 (7th Cir. 2011)(“In making a Rule 16 (b) good-

cause determination, the primary consideration for district courts is the diligence of the party

seeking amendment.”). Jackson-El v. City of Markham, 332 F.R.D. 583, 584 (N.D. Ill. 2019)

     Plaintiff believes that good cause exists because as shown by the timeline above, Plaintiff

was diligent in her actions and the requested discovery was not made known until the depositions

occurred. Further, Plaintiff tried to schedule over the holidays and Defendant would not

cooperate in having them sooner scheduled, but not for lack of trying by Plaintiff.

               Defendant has been engaging in gamesmanship with regard to all aspects of

discovery, not only this past month, but throughout discovery. Defendant has made a mockery of

the 37.2 meet and confer requirement by repeatedly indicating that it must happen on subjects

that it had already occurred, and then not acting in good faith in conducting the conferences, as it

does nothing more than maintain objections without any cause. For examples of this, Plaintiff

urges the Court to look at exhibit E (Defendant’s letter maintaining essentially all their



                                                 10
    Case: 1:19-cv-08069 Document #: 60 Filed: 02/12/21 Page 11 of 12 PageID #:582




objections upon doing the requested meet and confer), and exhibit H (Defendant’s letter

following a meet and confer, again maintaining its objections and demanding more meet and

confers.). But, all of the delayed follow-up would not have been occurred had Defendant not

concealed the existence of the Event Recorder until depositions.

        Thus, among the reasons Plaintiff submits that good cause exists to extend discovery is

that the Event Recorder downloads from Plaintiff’s Skills Performance Rides be produced, as

Plaintiff is requesting. Further, Plaintiff will need to re-depose Brian Torres-Regnier and Larry

Tharpe to question them on Plaintiff’s performance as depicted in the download. Again, had

Defendant supplemented their production of documents shortly after January 20 when first

requested (after its discovery after the first deposition) rather than stall, Plaintiff would have

been able to at least question Larry Tharpe about the download as his deposition which was not

until January 25, and there would be no need to re-depose him.5

                                              III.     CONCLUSION

        Plaintiff has further limited what was requested in her motion to compel to just keep it to

    the minimum because of the importance of what is being requested and to convince the Court

    that this motion should be granted. For all the foregoing reasons, Plaintiff respectfully

    submits that this motion be granted and that there is good cause to:

    (1) Order the production of the Event Recorder.




5
  Not to belabor the point but the degree of deny, delay, and conceal was extraordinary. At the depositions it was
also learned that Steve Miller took notes of his meeting with Plaintiff where she complained of discrimination and
harassment, but these were not turned over in discovery. Also, Brian Torres-Regnier and Stephen Condon claimed in
their depositions that Plaintiff was given additional time for training in anticipation of her Skills Performance
Evaluation than other employees. It was further testified that there is a database that records information as to how
long an individual is given for training, again not disclosed in document production.

                                                         11
Case: 1:19-cv-08069 Document #: 60 Filed: 02/12/21 Page 12 of 12 PageID #:583




(2) Order that Plaintiff be permitted to re-take the depositions of Brian Torres-Regnier and

   Larry Tharpe to inquire about the Event Recorder information and other things that were

   also not previously disclosed; and

(3) Order that Plaintiff can have whatever the Court feels is a reasonable amount of time to

   do the above.




                                                        s/Edward M. Fox
                                                        Attorney for Plaintiff

                                                        ED FOX & ASSOCIATES, LTD.
                                                        300 W Adams St, Ste 330
                                                        Chicago, IL 60606
                                                        (312) 345-8877
                                                        efox@efoxlaw.com




                                            12
